UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2195


RACHEL LYNN PERRY,

                Plaintiff – Appellant,

          v.

COMPUTER SCIENCES CORPORATION,

                Defendant– Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cv-00175-AJT-IDD)


Submitted:   April 26, 2011                       Decided:   May 9, 2011


Before DAVIS and     WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leizer Z. Goldsmith, THE GOLDSMITH LAW FIRM, LLC, Washington,
D.C., for Appellant.      Tyler A. Brown, JACKSON LEWIS, LLP,
Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rachel Lynn Perry appeals the district court’s order

granting       summary      judgment       in        favor       of    Computer      Sciences

Corporation       (“CSC”)    on     Perry’s          employment        discrimination       and

retaliation claims.           On appeal, Perry argues that the district

court erred when it found no genuine issue of material fact in

regards to her claims that CSC (1) chose not to promote her in

2008 based on her disability and in retaliation for internal

discrimination          complaints        she       filed,       in    violation      of    the

Americans with Disabilities Act (“ADA”), 42 U.S.C.A. §§ 12101-

12213 (West 2005 & Supp. 2010), and the Rehabilitation Act of

1973,    as    amended,     29    U.S.C.A.          § 701-7961        (West   2008    &    Supp.

2010);    (2)     terminated        her    based          on   her     disability     and    in

retaliation for internal discrimination complaints she filed, in

violation       of    the     ADA     and           the    Rehabilitation         Act;      and

(3) terminated her in violation of the Family Medical Leave Act

of 1993 (“FMLA”), 29 U.S.C. §§ 2601-2654 (2006).

               Disability discrimination and retaliation claims under

the ADA and Rehabilitation Act are evaluated under the McDonnell

Douglas       Corp.   v.   Green,    411    U.S.          792,   802    (1973),      “pretext”

framework. *      See      Laber v. Harvey, 438 F.3d 404, 432 (4th Cir.



     *
       We employ the same substantive standards for determining
liability under the ADA and the Rehabilitation Act.     See 29
(Continued)
                                                2
2006); Ennis v. Nat’l Ass’n of Bus. & Educ. Radio, 53 F.3d 55,

57-58 (4th Cir. 1995).      Under the burden-shifting scheme, the

plaintiff has the initial burden of establishing a prima facie

case of discrimination.    McDonnell Douglas, 411 U.S. at 802.          To

establish a prima facie case of disability discrimination under

either Act, a plaintiff must show that: (1) she is disabled;

(2) she was otherwise qualified for the position; and (3) she

suffered an adverse employment action solely on the basis of the

disability.     Constantine v. Rectors & Visitors of George Mason

Univ., 411 F.3d 474, 498 (4th Cir. 2005).       To establish a prima

facie case of retaliation under either Act, a plaintiff must

show that: (1) she has engaged in protected conduct; (2) “she

suffered   an   adverse   action   subsequent   to    engaging   in    the

protected conduct”; and (3) “there was a causal link between the

protected activity and the adverse action.”          Laber, 438 F.3d at

432.

           If the plaintiff is successful in establishing a prima

facie case, the burden shifts to the defendant to provide a

legitimate, nondiscriminatory reason for its action.             Id.    If

the defendant provides evidence of a nondiscriminatory reason

for its action, the plaintiff, who bears the ultimate burden of



U.S.C.A. § 794(d) (West 2008); Myers v. Hose, 50 F.3d 278, 281
(4th Cir. 1995).



                                   3
persuasion, must show by a preponderance of the evidence that

the    proffered        reason       was    a     pretext         for     discrimination       or

retaliation.       See Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 146-48 (2000); Laber, 438 F.3d at 432.

            Perry        failed       to        prove     a       prima     facie       case    of

discrimination          with    regard      to       CSC’s    failure       to    promote      her

because she could not show that she was qualified, as she lacked

the global experience required by the position.                                  Additionally,

even   assuming         Perry    could      establish         a     prima    facie      case   of

retaliation, CSC met its burden of establishing a legitimate

nondiscriminatory reason for not promoting her, as the position

she held at the time was limited to the company’s United States

operations        and     Perry       lacked         experience           with    its     global

activities.             Because      Perry       did      not       meet    her     burden      of

establishing that CSC’s stated reason is pretextual, we hold

that the district court properly granted summary judgment in

favor of CSC on this claim.

            Perry’s        termination           claims       did    not    survive      summary

judgment     because,           as    the       district          court     held,       CSC    had

legitimate, nondiscriminatory reasons for her termination, as it

underwent     a    departmental            reorganization            and    Perry       was    not

available to meet its personnel needs.                              In the face of CSC’s

evidence that it reorganized to maximize efficiency and did so

by eliminating Perry’s position in favor of more highly skilled

                                                 4
positions, Perry could not satisfy her burden to show that the

reorganization was pretextual.                 See E.E.O.C. v. Clay Printing

Co., 955 F.2d 936, 942 (4th Cir. 1992).                       Accordingly, we hold

that the district court did not err in granting summary judgment

on Perry’s termination claims.

            Finally, Perry contends that the district court erred

when it held that Perry’s termination did not violate the FMLA

because, she argues, it did so in retaliation for her taking

FMLA leave.       It is unlawful for an employer “to interfere with,

restrain, or deny the exercise of or the attempt to exercise,

any right provided under [the FMLA].”                     29 U.S.C. § 2615(a)(1)

(2006).     Under        the   FMLA,    during    any    twelve-month        period,    an

employee is entitled to a total of twelve work weeks’ leave for

a serious health condition that makes the employee unable to

perform her job.         29 U.S.C. § 2612(a)(1)(D) (2006).

            The         FMLA     also      prohibits          an      employer         from

discriminating against an employee for asserting rights under

the Act.     29 U.S.C. § 2165(a)(2) (2006).                   Thus, an employer may

not   consider     an     employee’s     use     of   FMLA    leave    as   a    negative

factor     when     making      an     employment       decision       affecting       the

employee.         FMLA    retaliation      claims       are   evaluated      under     the

McDonnell    Douglas       burden-shifting        framework.          To    establish     a

prima    facie    case    of   FMLA     retaliation,      a    plaintiff        must   show

“that [she] engaged in protected activity, that the employer

                                           5
took adverse action against [her], and that the adverse action

was causally connected to the plaintiff’s protected activity.”

Yashenko v. Harrah’s N.C. Casino Co., LLC, 446 F.3d 541, 551

(4th Cir. 2006) (quoting Cline v. Wal-Mart Stores, Inc., 144

F.3d 294, 301 (4th Cir. 1998)).

              Although Perry satisfies the first and second prong of

the prima facie case, she has not produced any evidence showing

a causal connection between her FMLA leave and her termination.

Thus, we hold that the district court properly granted summary

judgment in favor of CSC on Perry’s FMLA retaliation claim.

              For   the    foregoing     reasons,   we    affirm   the   district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions    are   adequately    presented    in   the

materials     before      this   court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          6